     Case 3:20-cv-00738-CAB-DEB Document 14 Filed 07/10/20 PageID.157 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    JOHNATHON WILLIAMS,                              Case No.: 20CV738-CAB(DEB)
12                          Plaintiff,
                                                       ORDER DENYING MOTION
13    v.                                               REQUESTING APPOINTMENT OF
                                                       COUNSEL [Dkt. No. 11.]
14    E. YANEZ; and A. YOUNG,
15                          Defendants.
16
17         Plaintiff Johnathon Williams, a state prisoner proceeding pro se and in forma
18   pauperis, filed this action pursuant to Title 42, United States Code, Section 1983,
19   alleging Defendants E. Yanez and A. Young “plant[ed] evidence” to charge Plaintiff with
20   possession of a controlled substance and wrote a “false report,” in retaliation for Plaintiff
21   “writing up officers.” Dkt. No. 1. Plaintiff has filed a Motion Requesting Appointment
22   of Counsel, which is pending before the Court. Dkt. No. 11. For the reasons outlined
23   more fully below, the Court DENIES Plaintiff’s Motion Requesting Appointment of
24   Counsel.
25         Plaintiff requests counsel be appointed on his behalf for several reasons. Dkt. No.
26   11, p. 2. He is unable to afford counsel and has not been able to locate an attorney who
27   will accept his case on a pro bono basis. He has limited knowledge of the law and
28   believes the issues in this case are complex and will require significant research and

                                                   1
                                                                                  20CV738-CAB(DEB)
     Case 3:20-cv-00738-CAB-DEB Document 14 Filed 07/10/20 PageID.158 Page 2 of 3



 1   investigation. His imprisonment greatly limits his ability to litigate the case and due to
 2   the Covid-19 pandemic, he is not currently permitted to go to the prison law library.
 3   Lastly, trial is likely to involve conflicting testimony, so an attorney would “better enable
 4   plaintiff to present evidence and cross examine witnesses.” Id.
 5         An indigent’s right to appointed counsel has been recognized to exist “only where
 6   the litigant may lose his physical liberty if he loses the litigation.” Lassiter v. Dep’t of Soc.
 7   Servs. of Durham Cty., N. C., 452 U.S. 18, 25 (1981). District Courts generally lack
 8   authority to require counsel to represent indigent prisoners in Section 1983 cases. Mallard
 9   v. U.S. Dist. Court for S. Dist. of Iowa, 490 U.S. 296, 298-309 (1989). In certain
10   “exceptional circumstances,” however, the Court may request the voluntary assistance of
11   counsel. Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991).
12         “A finding of exceptional circumstances requires an evaluation of both the
13   likelihood of success on the merits and the ability of the petitioner to articulate his claims
14   pro se in light of the complexity of the legal issues involved.” Terrell, 935 F.2d at 1017
15   (internal citations omitted). “Neither of these factors is dispositive and both must be
16   viewed together before reaching a decision.” Id. (internal citation omitted).
17         There is currently no basis to support a finding of exceptional circumstances in this
18   case. First, the record is not sufficiently developed, so the Court cannot determine the
19   likelihood of success on the merits.
20         Second, there is no reason to conclude Plaintiff lacks the ability to articulate and
21   prosecute his claims pro se. He has demonstrated a knowledge of the essential facts
22   supporting his claim, which appear relatively straightforward and uncomplicated.
23   Plaintiff’s claims against Defendants Yanez and Young survived the initial screening
24   required by 28 U.S.C. §§ 1915(e)(2) and 1915A. Dkt. No. 4. When the Court identified
25   deficiencies with Plaintiff’s claims against other named defendants and presented Plaintiff
26   with the option of either proceeding with the retaliation claims against Yanez and Young
27   only, or filing an Amended Complaint curing the identified deficiencies, Plaintiff
28   seemingly understood his options and filed an appropriate response, informing the Court

                                                     2
                                                                                    20CV738-CAB(DEB)
     Case 3:20-cv-00738-CAB-DEB Document 14 Filed 07/10/20 PageID.159 Page 3 of 3



 1   he intended to proceed only on the claims against Yanez and Young. [Dkt. No. 5.] Plaintiff,
 2   therefore, has clearly shown an ability to effectively articulate his claims and communicate
 3   with the Court in this action.
 4         Third, a pro se prisoner’s inability to afford an attorney, standing alone, is not
 5   enough to show exceptional circumstances.          This and other hardships imposed by
 6   incarceration “are difficulties which any litigant would have in proceeding pro se; they do
 7   not indicate exceptional factors.” Wood v. Housewright, 900 F.2d 1332, 1335–1336 (9th
 8   Cir. 1990).
 9         Finally, pro se litigants are afforded some leniency to compensate for their lack of
10   legal training. “In civil rights cases where the plaintiff appears pro se, the court must
11   construe the pleadings liberally and must afford plaintiff the benefit of any doubt.” Jackson
12   v. Carey, 353 F.3d 750, 757 (9th Cir. 2003) (internal citation omitted). This also applies to
13   motions. Bernhardt v. Los Angeles Cty., 339 F.3d 920, 925 (9th Cir. 2003). Accordingly,
14   the Court will take Plaintiff’s pro se status into consideration by the Court when his filings
15   are reviewed.
16         Based on the foregoing, the Court finds Plaintiff has not shown there are
17   “exceptional circumstances” for the appointment of counsel in the case. Plaintiff’s Motion
18   for Appointment of Counsel is DENIED.
19         IT IS SO ORDERED.
20   Dated: July 10, 2020
21
22
23
24
25
26
27
28

                                                   3
                                                                                  20CV738-CAB(DEB)
